     Case 5:20-cv-00119-FMO-SHK Document 28 Filed 08/12/20 Page 1 of 1 Page ID #:60



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    CECILE EUGENE SHAW,                         )   Case No. ED CV 20-0119 FMO (SHKx)
                                                  )
12                         Plaintiff,             )
                                                  )
13                 v.                             )   JUDGMENT
                                                  )
14    EID TABEL, et al.,                          )
                                                  )
15                         Defendants.            )
                                                  )
16

17          IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19    Dated this 12th day of August, 2020.

20

21                                                                      /s/
                                                                Fernando M. Olguin
22                                                            United States District Judge

23

24

25

26

27

28
